FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 09-10303
                Plaintiff-Appellee,             D.C. No.
               v.                           2:09-cr-00015-
JERRY ARBERT POOL,                               EJG-1
             Defendant-Appellant.
                                               ORDER

                  Filed September 19, 2011


                           ORDER

   Before: Alex Kozinski, Chief Judge, Harry Pregerson,
 Pamela Ann Rymer, Susan P. Graber, William A Fletcher,
    Richard A. Paez, Carlos T. Bea, Milan D. Smith, Jr.,
  Sandra S. Ikuta, N. Randy Smith and Mary H. Murguia,
                      Circuit Judges.


                           ORDER

  We have been advised that Pool has entered a guilty plea.
The parties agree there is no longer a live controversy, and the
case is moot. See In re Pattullo, 271 F.3d 898, 900 (9th Cir.
2001) (“If a case becomes moot while pending on appeal, it
must be dismissed.”). Accordingly, we dismiss the appeal,
vacate the panel’s opinion, vacate the district court’s and
magistrate judge’s orders and remand with instructions to dis-
miss the action. See United States v. Munsingwear, Inc., 340
U.S. 36, 39 (1950).

   The oral argument set for September 20, 2011 in San Fran-
cisco, California is vacated.
                             18041